BERDON, J.,
concurring. Although I continue to believe that we should not have adopted Pinkerton1 liability under the Connecticut Penal Code; State v. Walton, 227 Conn. 32, 68, 630 A.2d 990 (1993) (Berdon, *550J., dissenting); I must now accept this form of criminal liability as the law of this state.2 With this caveat stated, I agree with the court that the trial court did not commit reversible error.

 Pinkerton v. United States, 328 U.S. 640, 647-48, 66 S. Ct. 1180, 90 L. Ed. 1489 (1946).


 There are some matters, however, that I could never accept as our law under the doctrine of stare decisis because they are contrary to the fundamental tenets of justice. See, e.g., State v. Ross, 230 Conn. 183, 286, 646 A.2d 1318 (1994), cert. denied, U.S. , 115 S. Ct. 1133, 130 L. Ed. 2d 1095 (1995) (Berdon, J., dissenting) (death penalty violates state constitution’s prohibition against cruel and unusual punishment).